EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification – page 15, line 11 change “Fig. 13 is an enlarged plan view” to “Figures 13(a)-13(d) are enlarged plan views”

In the specification – page 15, line 13 change “Fig. 14 is an explanatory diagram” to “Figures 14(a) and 14(b) are explanatory diagrams”

In the specification – page 15, line 19, change “Fig. 17 is a cross-sectional view” to “Figures 17(a)-17(c) are cross-sectional views”

In the specification – page 15, line 22, change “Fig. 18 is a cross-sectional view” to Figures 18(a)-18(c) are cross-sectional views”

In the specification – page 16, line 6, change “Fig. 21 is a plan view” to “Figures 21(a)-21(e)  are plan views”

In the specification – page 16, line 8, change “Figure 22 is an explanatory diagram” to “Figures 22(a) and 22(b) are explanatory diagrams”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781